Title: From Benjamin Franklin to Peter Timothy, 7 September 1774
From: Franklin, Benjamin
To: Timothy, Peter


Dear Sir,
London, Sept. 7. 1774
I received your Favour of May 26. and am much oblig’d by your kind Invitation to your House, which I should certainly accept with Pleasure, if I should ever go to Carolina.
You wish me to correspond with you on publick Affairs. Those relating to America have been and still continue in so disagreable a Situation, that I cannot write upon them with Pleasure. Much depends on yourselves. If at the intended Congress your Deputies are nearly unanimous in Declaring your Rights; and in Resolving firmly against all Importations from hence till those Rights are acknowledged here; you cannot well fail of carrying your Point: This Ministry must go out, and give Place to Men of juster and more generous Principles.

If you divide you are lost.
I believe I shall Stay here another Winter, and shall be glad to hear of the Welfare of you and yours. My Love and Blessing to my little Namesake: If you send me any of your papers per Packet I shall receive them free of Expence; for tho’ I now pay for my Letters, they do not charge me for Newspapers. I am ever, Dear Sir, Your affectionate humble Servant
B Franklin

A War with Spain begins seriously to be apprehended.
You will much oblige me by sending what Information you can obtain relating to the enclos’d Letter.
Mr Peter Timothy

